124 F.3d 217
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Garry Lee SNYDER, Plaintiff-Appellant,v.Hannelore KITTS, District Judge;  Jeff Lee McVey;  MichaelK. JOHNSON;  Joel JACKSON;  Jeff PARR;  Laurn H. CHILES,"Chairman," Stafford County, Kansas;  Darrel STRODA, CEOFederal Land Bank;  Bruce SHRIEFER;  Carl DUDREY, DudreyCattle Company;  Merlin GRIMES;  Roger MURPHY;  ReginalFISHER;  Larry CARR, Carr Auction Company;  JOHN DOES 1--99;Brock McPHERSON, Defendants-Appellees.
No. 97-3116.
United States Court of Appeals, Tenth Circuit.
Aug. 29, 1997.

Before BRORBY, EBEL and KELLY, Circuit Judges.


1
ORDER AND JUDGMENT*

WADE BRORBY, United States Circuit Judge

2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Plaintiff Gerry L. Snyder appeals from the district court's dismissal of his complaint and imposition of future filing restrictions.  Our review of the district court's decision to dismiss is de novo.  Pelt v. Utah, 104 F.3d 1534, 1540 (10th Cir.1996);  Urban ex rel.  Urban v. Jefferson County Sch. Dist. R-1, 89 F.3d 720, 724 (10th Cir.1996).  This court will


4
approve[ ] [filing] restrictions placed on litigants with a documented lengthy history of vexatious, abusive actions, so long as the court publishes guidelines about what the plaintiff must do to obtain court permission to file an action, and the plaintiff is given notice and an opportunity to respond to the restrictive order.


5
Werner v. Utah, 32 F.3d 1446, 1448 (10th Cir.1994).


6
Mr. Snyder's complaint concerns a mortgage foreclosure action filed in Kansas state court, and is his third attempt to contest and invalidate that action in federal court.  The district court dismissed Mr. Snyder's complaint on the grounds of lack of subject matter jurisdiction, failure to state a claim against any defendant upon which relief might be granted, collateral estoppel, res judicata, and judicial immunity.  Moreover, because the district court found Mr. Snyder had "demonstrated a pattern" of "filing factually and legally meritless claims," the district court also placed future filing restrictions on Mr. Snyder pursuant to Fed.R.Civ.P. 11.


7
After review of the record and the parties' briefs and pleadings, we affirm the district court's dismissal of Mr. Snyder's action for substantially the reasons stated by that court in its April 24, 1997 Memorandum and Order, a copy of which is attached herewith.  Further, the district court satisfied the requisite standard for imposing filing restrictions, and we therefore also affirm the district court's imposition of future filing restrictions on Mr. Snyder.


8
AFFIRMED.



*
 This order and judgment is not binding precedent except under the doctrines of law of the case, res judicata and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3